Citation Nr: 0726361	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for urinary problems, 
to include prostatitis and urinary tract infections, claimed 
as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for fibromyalgia, 
chronic joint pain, and muscle cramps, claimed as secondary 
to service-connected diabetes mellitus.

7.  Entitlement to service connection for a bowel disorder, 
claimed as secondary to service-connected diabetes mellitus.

8.  Entitlement to service connection for an eye disability, 
claimed as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for heart disease and 
hypertension, claimed as secondary to service-connected 
diabetes mellitus.

10.  Entitlement to an effective date earlier than November 
17, 2001 for the grant of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The  veteran testified before a decision review officer in 
April 2003 and the undersigned Veterans Law Judge in October 
2005.  A transcript of his hearings have been associated with 
the record.

The issues of entitlement to service connection for PTSD, a 
bowel disorder, and an eye disability, as well as for an 
earlier effective date for service connection for diabetes 
mellitus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has no disability manifested by 
hyperlipidemia that is due to military service.

2.  Sinusitis is not related to the veteran's service.

3.  Migraines are not shown to have been caused or aggravated 
by the veteran's service-connected diabetes mellitus.

4.  Urinary problems, to include prostatitis and urinary 
tract infections, are not shown to have been caused or 
aggravated by the veteran's service-connected diabetes 
mellitus.

5.  Fibromyalgia, chronic joint pain, and muscle cramps are 
not shown to have been caused or aggravated by the veteran's 
service-connected diabetes mellitus.

6.  Hypertension and heart disease are not shown to have been 
caused or aggravated by the veteran's service-connected 
diabetes mellitus.



CONCLUSIONS OF LAW

1.  A disability manifested by hyperlipidemia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  Migraine headaches are not proximately due to or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2006).

4.  Urinary problems, to include prostatitis and urinary 
tract infections, are not proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2006).

5.  Fibromyalgia, chronic joint pain, and muscle cramps are 
not proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2006).

5.  Hypertension and heart disease are not proximately due to 
or the result of service-connected diabetes mellitus.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's original claim was 
received in November 2001, after the enactment of the VCAA.  
A letter dated in December 2001, before the initial 
adjudication, informed the veteran of the evidence necessary 
to support a claim of entitlement to service connection.  He 
was asked to identify treatment of his claimed disabilities.  
The letter also indicated that the veteran should submit any 
additional evidence that he thought would support his claim.  

A letter dated in January 2005 informed the veteran regarding 
the evidence necessary to substantiate his claim and 
requested that he identify evidence in support of it.  The 
letter explained how VA would help him obtain evidence in 
support of his appeal.  Subsequent process and adjudication 
were accomplished in a May 2005 supplemental statement of the 
case.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date.  However, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the effective date to be assigned or ratings to be assigned 
are rendered moot.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted, and an expert opinion was requested.  Moreover, 
the veteran has been afforded the opportunity to testify at 
hearings before RO personnel and the undersigned.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).



	Service Connection for Hyperlipidemia

The veteran's service medical records are negative for 
laboratory tests results indicating hyperlipidemia.  Current 
treatment records reflect hyperlipidemia and indicate that 
the veteran has attempted to control his high cholesterol 
through diet.  The record does not indicate the underlying 
condition attributable to the veteran's high cholesterol.  

The Board notes that mere symptoms, or laboratory findings 
such as a high cholesterol test or proteinuria, alone, do not 
in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  The Board also notes the January 2004 
letter from the VA registered nurse listing a number of the 
veteran's complaints and problems as being a direct result of 
his diabetes.  However, this does not change the fact that 
hyperlipidemia is a laboratory finding, and the nurse did not 
identify any disability associated with the laboratory 
results. 

And as a layman, the veteran is not qualified to render a 
medical diagnosis or a medical opinion that any current 
disability is related to these abnormal tests and, in turn, 
are related to his service in the military.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for hyperlipidemia is denied.
	



        Service Connection for Sinusitis

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to sinus 
problems.  

At his April 2003 hearing the veteran testified that he had a 
sinus infection in service, and had been treated continuously 
for sinus infections since that time.  He stated that he was 
treated for the flu during service.   He noted that he had 
attempted to obtain private records pertaining to treatment 
for sinusitis but that the records were unavailable.  

On VA examination in July 2003, the examiner noted that the 
veteran suffered from chronic ethmoid sinusitis.  

At his October 2005 hearing, the veteran testified that he 
had to give up scuba diving in service due to runny noses and 
sinus problems.  He stated that he began treatment through VA 
in about 2002.  He indicated that aboard ship, he was tasked 
with repainting areas without any ventilator or other such 
protection.  

The grant of service connection requires competent medical 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The evidence 
fails to demonstrate that the veteran's sinusitis is related 
to service.  In fact, the only evidence suggesting that the 
claimed sinusitis is related to the veteran's military 
service is the veteran's statements and testimony.  However, 
the veteran is a layperson, and his own opinion regarding 
onset or cause is not competent.  Espiritu, supra. The record 
is otherwise silent with respect to any evidence providing a 
link between the veteran's sinusitis and service.  Moreover, 
the first indication of sinusitis subsequent to service dates 
to the July 2003 VA examination, many years after the 
veteran's discharge from service.  In  sum, the evidence 
establishes a remote, post-service onset of the veteran's 
claimed sinusitis.  Absent competent evidence linking the 
disability to service, the claim must be denied.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for sinusitis is denied.

Service Connection for Disabilities Claimed as Secondary 
to 
Diabetes Mellitus

The veteran asserts that he has migraines, urinary problems, 
fibromyalgia, chronic joint pain, muscle cramps, 
hypertension, and heart disease which are secondary to his 
service-connected diabetes mellitus.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected 
disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added, which states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

VA treatment records reflect that diabetes mellitus was 
diagnosed in 2000.  The Board notes that an April 1995 VA 
laboratory report shows blood glucose of 158 mg/DL with 70 to 
110 being the normal limits.  A fasting blood sugar test was 
ordered in January 1996.  None of these records indicated the 
presence of diabetes mellitus.  A July 1999 VA record shows 
that the veteran was found to have abnormal blood glucose 
levels, but that diabetes had not been diagnosed or treated 
with medication.  The Board also notes that in April 2007, a 
VA endocrinologist reviewed the record and also concluded 
that the veteran's diabetes mellitus was diagnosed in 2000.

		Migraines

During VA treatment in October 1994, the veteran reported 
that he had been experiencing headaches.  Subsequently in 
October 1994, he reported that he continued to have 
headaches, and that they would come and go.  He again 
complained of headaches in April 1995 and August 1995.

At his April 2003 hearing, the veteran testified that he 
developed  headaches in the afternoons.  

On VA neurological examination in July 2003, the veteran 
reported that he had suffered from headaches since 1968.  He 
described two types of headaches.  First, he stated that he 
had frontal headaches.  The examiner noted that a private 
provider had determined that such headaches were due to 
exacerbation of chronic ethmoid sinusitis.  He indicated that 
the frontal headaches occurred approximately every two or 
three months and were treated with antibiotics.  The second 
type of headache was described by the veteran was worse 
symptomatically and associated with generalized edema which 
he had experienced for many years and and for which he was 
treated with diuretics.  He noted that an MRI two years 
previously had been negative.  Physical examination was 
negative.  The diagnoses were longstanding stable chronic 
headaches, recurrent, due to chronic sinus infection, likely 
ethmoid sinusitis, and headaches associated with periodic 
edema which the veteran attributed to diabetes mellitus.  

In an October 2003 addendum to the examination report, the 
examiner opined that there was no association between the 
veteran's headaches and his diabetes.

The Board notes that a January 2004 letter from a VA 
registered nurse listed a number of the veteran's complaints 
and problems as being a direct result of his diabetes, to 
include his headaches.

In January 2007, the Board requested an expert opinion from a 
VA physician.  In April 2007, a VA endocrinologist concluded 
that although the veteran claimed that he had been diagnosed 
with diabetes mellitus in 1993, the diagnosis of that disease 
was in fact in June 2000.  He noted that the earliest note 
indicating complaints of headaches dated to October 1994 at 
which time glucose was 74.  He concluded that the headaches 
predated the veteran's diagnosis of diabetes mellitus.

As discussed above, establishment of service connection on a 
secondary basis requires evidence sufficient to show that the 
current disability was either caused or aggravated by a 
service-connected disease or injury.  The evidence pertaining 
to this claim establishes that there is no association 
between the veteran's headaches and his diabetes.  Rather, 
the evidence demonstrates that the veteran's claimed 
headaches predated his diagnosis with diabetes mellitus.  In 
fact, at his VA examination in 2003, the veteran reported 
that he had suffered from headaches since 1968, which is long 
before he was diagnosed with diabetes mellitus in 2000.  The 
examiner concluded that the headaches were due to chronic 
sinus infection and there was no association between the 
headaches and the veteran's diabetes.  Moreover, the VA 
endocrinologist concluded in April 2007 that the veteran's 
headaches predated his diagnosis of diabetes.  The VA 
registered nurse, although she stated that the veteran's 
headaches were a direct result of his diabetes, failed to 
address the fact that headaches were reported many years 
prior to the veteran's diagnosis with diabetes mellitus.  The 
Board concludes that the opinion of the July 2003 VA examiner 
and the conclusion of the VA endocrinologist are more 
probative of this issue.  Moreover, the endocrinologist 
concluded that one could not ascertain the relative 
contribution of diabetes mellitus to the exacerbation of the 
preexisting condition nor could one determine the degree of 
disability over and above that existing prior to aggravation 
by the service-connected disability.  In sum, the evidence 
establishes that the veteran's headaches are not 
etiologically related to his service-connected diabetes and 
that it would be merely speculative to infer any aggravation 
of his headaches by reason of his diabetes.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  As such, service connection for 
the claimed headaches must be denied.

		Urinary Problems

The veteran maintains that he has urinary problems, to 
include prostatitis and urinary tract infections, that are 
secondary to his service-connected diabetes mellitus.

An October 1994 VA treatment note indicates that the veteran 
reported that he stopped his diuretic secondary to impotence.   
September 1998 treatment record indicates that the veteran 
was prescribed medication for benign prostatic hypertrophy.  
An October 1998 assessment also included benign prostatic 
hypertrophy.  In July 1999 the veteran reported that his 
urinary stream was weak.  The assessment was benign prostatic 
hypertrophy.  Prostatitis was noted in February and June 
2000.  

The Board notes that erectile dysfunction is also reflected 
in the treatment records.  The veteran has been awarded 
service connection for this disability.

A VA genitourinary examination was carried out in July 2003.  
The examiner indicated that four or five years previously, 
the veteran had developed a slow urinary stream.  He noted 
that impotence and prostatism were assessed.  The veteran 
reported that since that time, he had experienced an increase 
in his symptoms, with more frequent urination as well as some 
stress and urgency incontinence.  He indicated that his 
symptoms started in 1992.  He endorsed urinary tract 
infections once every two to three months.  The diagnosis was 
urinary urgency and hesitancy likely associated with both 
benign prostatic hypertrophy and poorly controlled diabetes.  

On VA diabetes mellitus examination in December 2004, the 
veteran expressed his belief that his urinary frequency, 
difficulty in starting urination, and decreased stream size 
were related to his diabetes.  The examiner explained that 
those symptoms were most likely related to his diagnosis of 
benign prostatic hypertrophy, which was unrelated to his 
diabetes.

A January 2004 letter from a VA registered nurse indicates 
her belief that the veteran's dysuria and intermittent 
incontinence of the bladder were a direct result of his 
diabetes mellitus.  She opined that the veteran had 
experienced a delayed diagnosis, which contributed to his 
multiple complaints and problems.

The VA endocrinologist noted in April 2007 that the veteran's 
records included prostate infection and burning on urination 
in November 1998, and that at that time, the veteran reported 
such symptoms for three to five years.  He concluded that the 
veteran's symptoms predated his diagnosis of diabetes.  

The evidence is in disagreement as to whether the veteran's 
urinary complaints, to include prostatitis and urinary tract 
infections are due to his service-connected diabetes 
mellitus.  However, the Board concludes that the opinions of 
the December 2004 VA examiner and the VA endocrinologist are 
more convincing than the statement of the VA nurse and the 
conclusion of the July 2003 VA examiner.  After review of the 
entire record, the December 2004 VA examiner indicated that 
he had advised the veteran that his urinary symptoms were 
related not to diabetes but to his diagnosed benign prostatic 
hypertrophy, which was not related to diabetes.  The VA 
endocrinologist, upon careful review of the record, including 
a November 2002 VA clinic list of laboratory values from 1965 
to 2002, pointed out quite clearly that the veteran's urinary 
symptoms predated his diagnosis of diabetes mellitus.  The 
July 2003 VA examiner did not discuss the basis for his 
conclusion that the veteran's urinary symptoms were related 
both to benign prostatic hypertrophy and his poorly 
controlled diabetes, nor did he address the veteran's report 
of urinary symptoms dating to 1992.  The basis for the VA 
nurse's conclusion that the veteran's urinary symptoms were 
related to his diabetes is that he experienced a delayed 
diagnosis, which exacerbated his problems.  However, the 
Board must reiterate that the VA endocrinologist made a 
careful review of the record and concluded that the veteran's 
diabetes mellitus was diagnosed in 2000 and that there was no 
evidence of the disease prior to that time.  The VA nurse did 
not address the fact that the claimed urinary problems 
predated the diagnosis of diabetes mellitus.  

Additionally, the endocrinologist concluded that one could 
not ascertain the relative contribution of diabetes mellitus 
to the exacerbation of the preexisting condition nor could 
one determine the degree of disability over and above that 
existing prior to aggravation by the service-connected 
disability.  The Board finds that the more probative evidence 
establishes that the veteran's urinary symptoms are not 
related to his service-connected diabetes mellitus and that 
it would be merely speculative to infer any aggravation of 
his urinary difficulties by his service-connected diabetes.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for fibromyalgia is denied.



		Fibromyalgia, Joint Pain, and Muscle Cramps

VA treatment records dated in October 1994 reflect the 
veteran's complaints of swelling in his feet, soreness in his 
shoulders and generalized aches and pains.  In December 1994, 
a VA provider also noted the veteran's report of general 
aches.  

A November 2002 report from M.G., M.D. indicated that the 
veteran had been referred by VA in May 2002 for assessment of 
his multiple joint and muscle pain.  Dr. G. indicated that 
after testing, he concluded that the veteran had fibromyalgia 
and that it was secondary to diabetes.  

A VA examination was conducted in July 2003.  The examiner 
noted that he reviewed the claims folder and various records 
generated by the veteran's rheumatologist and primary care 
provider.  The veteran reported that he began to have pain in 
his wrists in 1985 or 1993.  Notably, the examiner indicated 
that the veteran was vague about dates.  The veteran noted 
that the pain gradually became worse and involved the elbows, 
shoulders, knees, and wrists.  He reported that the pain 
became severe around 2002 and that he was referred for a 
rheumatology consultation.  The veteran asserted that his 
pain was associated with swelling all over his body.  The 
examiner noted that the veteran suffered from unexplained 
fatigue and sleep disturbances.  The veteran also complained 
of constipation and diarrhea.  On physical examination, the 
veteran had pain on movement, and the examiner concluded that 
the condition was active.  There were no identifiable trigger 
points or tender points.  Muscle strength was consistent with 
the veteran's age.  There was mild bilateral muscle 
tenderness.  There was no visible swelling.  The diagnosis 
was long history of fibromyalgia.  However, the examiner 
pointed out that there were no trigger points or tender areas 
palpable.  He indicated that he knew of no association 
between chronic joint pain or fibromyalgia and diabetes.  

A January 2004 letter from a VA registered nurse who treated 
the veteran at a VA outpatient clinic notes that the veteran 
was given a full evaluation in December 2003.  She opined 
that the veteran's chronic joint pain was a direct result of 
his diabetes.  She related her belief that the veteran 
experienced a delayed diagnosis for diabetes and that such 
contributed to his complaints and problems.  

As noted above, the VA endocrinologist who reviewed the 
record in April 2007 concluded that the veteran was diagnosed 
with diabetes mellitus in June 2000.  Upon review of the 
record, he observed that the veteran complained of aches and 
pains in October 1994.  He concluded that the veteran's 
complaints of joint pain predated his diagnosis with diabetes 
mellitus.  

The Board acknowledges that the evidence is in disagreement 
as to whether the joint pain and generalized aches of which 
the veteran complains are due to his service-connected 
diabetes mellitus.  However, the Board concludes that the 
opinions of the VA examiner and the VA endocrinologist are 
more convincing than the statement of the nurse and Dr. G.  
After review of the entire record, the VA examiner indicated 
that he knew of no association between chronic joint pain or 
fibromyalgia and diabetes. Although he determined that the 
condition was active, he noted that there were no trigger 
points or tender areas.  Moreover, the VA endocrinologist 
determined that the veteran's joint pain and aches predated 
his diagnosis with diabetes mellitus.  Neither the VA 
registered nurse nor Dr. G. explained the bases for their 
determinations that the veteran's chronic joint pain or 
fibromyalgia are related to his diabetes mellitus.  While the 
VA nurse did indicate her belief that the veteran experienced 
a delayed diagnosis, she failed to address the evidence of 
record which reflects that a diagnosis of diabetes mellitus 
was not made until 2000.  Dr. G. similarly failed to account 
for the symptoms of fibromyalgia reported prior to the onset 
of his diabetes.

Additionally, the endocrinologist concluded that one could 
not ascertain the relative contribution of diabetes mellitus 
to the exacerbation of the preexisting condition nor could 
one determine the degree of disability over and above that 
existing prior to aggravation by the service-connected 
disability.  The Board finds that the more probative evidence 
establishes that the chronic joint pain or fibromyalgia is 
not related to the veteran's service-connected diabetes 
mellitus and that it would be merely speculative to infer any 
aggravation of his fibromayalgia, joint pain and muscle 
cramps by his service-connected diabetes.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for fibromyalgia is denied.

		Hypertension and Heart Disease

The veteran indicates that he was told that his blood 
pressure was a little high in about 1998, but that he had 
complained of swelling prior to that time.  

An October 1994 VA treatment note indicates an assessment of 
controlled hypertension.  Subsequent treatment records also 
reflect hypertension.

On VA cardiovascular examination in July 2003, the examiner 
noted that the veteran began to take medication for 
hypertension in 2001 but that he had been told of borderline 
hypertension as early as 1994 and 1995.  Examination of the 
heart and chest was normal.  There was no arrhythmia and no 
abnormal heart sounds.  Blood pressure was measured as 
140/90, 140/90, and 130/80.  The diagnosis was history of 
hypertension dating from 1994, initially not treated and 
regarded as borderline hypertension.  No other cardiovascular 
abnormalities were found on this examination.  

In October 2003 addendums to the examination report, the 
examiner concluded that the veteran's hypertension preceded 
the diabetes and concluded that there was no association 
between the diabetes and the preceding hypertension.  She 
also indicated that she was unable to diagnose an association 
between the diabetes, which was diagnosed in 2001, and heart 
disease.

A January 2004 letter from a VA registered nurse who treated 
the veteran at a VA outpatient clinic notes that the veteran 
was given a full evaluation in December 2003.  She opined 
that the veteran's hypertension was a direct result of his 
diabetes.  She related her belief that the veteran 
experienced a delayed diagnosis for diabetes and that such 
contributed to his complaints and problems.  

On VA examination in December 2004, the examiner included 
hypertension in the diagnoses, and indicated that it was 
diagnosed prior to the diabetes mellitus.

The VA endocrinologist who reviewed the veteran's records in 
April 2007 pointed out that hypertension had been described 
in a 1994 clinical note, which indicated that the diagnosis 
of hypertension predated that of diabetes mellitus.  He also 
indicted that heart disease was associated with diabetes 
mellitus, but that he could not ascertain the relative 
contribution of diabetes mellitus to preexisting conditions 
as he could not determine the degree of progression of the 
disease independent of diabetes mellitus.  

The Board notes that the evidence pertaining to the etiology 
of the veteran's hypertension and heart disease is in 
conflict.  However, the Board concludes that the evidence as 
a whole demonstrates that hypertension and heart disease are 
not etiologically related to the service-connected diabetes 
mellitus.  Rather, the evidence establishes that hypertension 
was diagnosed prior to diabetes.  After a comprehensive 
examination in July 2003, the VA examiner concluded that she 
could not diagnose an association between hypertension or 
heart disease and the veteran's diabetes mellitus.  Moreover, 
the VA endocrinologist stated definitively that the veteran's 
hypertension predated his diagnosis with diabetes mellitus 
and that it was not possible to ascertain whether heart 
disease was made worse by the diabetes mellitus.  The VA 
nurse did not address the fact that hypertension was 
diagnosed several years prior to the diagnosis of diabetes 
mellitus.  As such, the Board concludes that the more 
probative evidence establishes that the veteran's 
hypertension and heart disease were not caused or aggravated 
by his service-connected diabetes mellitus.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for hypertension and heart disease is denied.


ORDER

Entitlement to service connection for hyperlipidemia is 
denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for urinary problems, 
including prostatitis, is denied.

Entitlement to service connection for fibromyalgia, chronic 
joint pain and muscle cramps is denied.

Entitlement to service connection for heart disease and 
hypertension is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining claims on appeal.

Service connection for PTSD has been denied because the 
veteran's claimed stressors have not been verified.  The 
veteran claims that he assisted with the clean up after a 
fire aboard the USS Forrestal, and was sent to the Forrestal 
from the USS Constellation, the ship upon which he served.  
He has submitted various information pertaining to those 
ships, as well as photographs which he claims were taken of 
the damage aboard the Forrestal.  As no development has been 
undertaken in attempt to verify the veteran's stressors, the 
Board concludes that such development must be conducted prior 
to further review of this issue.

The evidence is in conflict with respect to the etiology of 
the claimed bowel disorder.  In this regard, the Board notes 
that the January 2004 statement by the VA nurse indicates 
that the veteran had bowel incontinence as a direct result of 
his diabetes.  On VA examination in December 2004, the 
veteran was advised that his gastroesophageal reflux disease 
was not related to his diabetes.  Notably, the veteran also 
claims to have polyps and diverticulosis due to his diabetes.  
The VA endocrinologist who reviewed the veteran's records in 
April 2007 did not address the etiology of the veteran's 
claimed bowel disorder.  A VA examination is necessary to 
determine the nature and etiology of any currently present 
bowel disorders.

The veteran claims that an eye disorder was caused or 
aggravated by his diabetes mellitus.  VA treatment records 
show diagnoses of iritis, deviationa, diplopia, uveitis, 
ocular hypertension, and hyperteopia.  However, there is no 
opinion regarding whether any of these diagnosed disorders 
are related to the veteran's service-connected diabetes 
mellitus.  The VA endocrinologist indicated in April 2007 
that he could not make a determination regarding the etiology 
of the veteran's eye disorder and suggested an ophthalmologic 
evaluation.  As such, an additional examination is warranted 
to determine the etiology of the veteran's eye disorder.

With respect to the claim for an earlier effective date for 
the grant of service connection for diabetes, the Board notes 
that service connection was granted in August 2002, with an 
effective date of November 7, 2001.  The veteran disagreed 
with the effective date assigned.  He has not been afforded 
appropriate VCAA notice regarding this issue.

In light of these circumstances, the Board has concluded that 
further action is required.  Accordingly, this case is 
REMANDED for the following actions:

1.  The RO should prepare a summary of 
the veteran's alleged service stressors.   
This summary and a copy of the veteran's 
DD Form 214 and other service personnel 
records should be forwarded to the 
appropriate service department for 
assistance in verification of the 
veteran's stressors.  The RO should 
provide copies of any information 
obtained from the veteran, as well as any 
other relevant evidence in the record.  
The service department should be 
requested to provide any information that 
might corroborate the veteran's alleged 
in-service stressors.  

2.  If any claimed stressor is verified, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  The claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Any indicated studies should 
be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his claimed bowel 
disorder.  The claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

All indicated tests and studies are to be 
performed.  The examiner should identify 
all currently present bowel disorders.  
Based upon the review of the claims 
folder and the examination results, the 
physician should provide an opinion with 
respect to whether it is at least as 
likely as not (50 percent or more 
probability) that any currently present 
bowel disorder is etiologically related 
to the veteran's military service or is 
otherwise etiologically related to his 
service-connected diabetes mellitus.  If 
the answer to both is no, then the 
physician should provide an opinion as to 
whether or not any bowel disorder has 
been aggravated by the service-connected 
diabetes mellitus and, if so, state the 
degree of disability over and above the 
disability existing prior to the 
aggravation.  The rationale for any 
opinions expressed must be clearly set 
forth in the physician's report.  

If any opinion would require resort to 
speculation, the examiner should so 
indicate.

4.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his claimed eye 
disability.  The claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

All indicated tests and studies are to be 
performed.  The examiner should identify 
all currently present disabilities of the 
eyes.  Based upon the review of the 
claims folder and the examination 
results, the physician should provide an 
opinion with respect to whether it is at 
least as likely as not (50 percent or 
more probability) that any currently 
present eye disability is etiologically 
related to the veteran's military service 
or is otherwise etiologically related to 
his service-connected diabetes mellitus.  
If the answer to both is no, then the 
physician should provide an opinion as to 
whether or not any eye disorder has been 
aggravated by the service-connected 
diabetes mellitus and, if so,  state the 
degree of disability over and above the 
disability existing prior to the 
aggravation.  The rationale for any 
opinions expressed must be clearly set 
forth in the physician's report.  

If any opinion would require resort to 
speculation, the examiner should so 
indicate.

The rationale for any opinions expressed 
must be clearly set forth in the 
physician's report.  

5.  The AOJ should send a letter with 
respect to the issue of entitlement to an 
earlier effective date for the grant of 
service connection for diabetes mellitus 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
The letter should comply with 
Dingess/Hartman.  Thereafter, there must 
be subsequent process (Mayfield Fed. 
Cir).

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  If upon completion 
of the above action the claim remains denied, the case should 
be returned to the Board after compliance with appellate 
procedure.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


